Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on September 6, 2019, has been made of record and entered.  In this amendment, the Specification has been amended to include the national stage entry and foreign priority applications, claims 1-20 have been canceled, and new claims 21-40 have been added.
Claims 21-40 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on September 6, 2019.

Claim Objections
Claims 22, 34 and 38 are objected to because of the following informalities:  
a. In line 6 of claim 22, “he molar ratio” should be “the molar ratio”.
b. In line 1 of claim 34, "rector" should be "reactor".
c. In line 1 of claim 38, "catalyst provided in (i)" should be "catalyst provided in (ii)".


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 28 both recite the limitation "O" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
The first and second catalyst components, as recited in the instant claims, do not provide basis for the component/element “O”, as recited in both claims 24 and 28.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Arimitsu et al. (U. S. Patent No. 4,758,600) in view of Luo et al. (U. S. Patent Publication No. 20074/0265360).
Regarding claims 21, 23, 27, and 28, Arimitsu et al. teach a catalyst composition comprising (1) a catalyst component consisting of a rhodium component, a lithium component, and a component of at least one element selected from, inter alia, manganese, and (2) a catalyst component, supported on a separate carrier from (1), wherein (2) is selected from, inter alia, an iron component or a copper component, wherein the copper component optionally contains a component of at least one element selected from the group consisting of zinc and chromium (Abstract; col. 2, lines 15-43).  Arimitsu et al. further teach the feasibility in the aforementioned catalyst components being dispersed on separate carriers (col. 3, lines 26-29; Example 1).
claims 22, 25, 27, and 29, Arimitsu et al. teach that, in the catalyst component (1), a ratio of rhodium component to carrier of from 0.0001 to 5 (by weight), a ratio of lithium to rhodium of 0.0001 to 3 (by atomic ratio), and a ratio of, e.g., manganese, to rhodium of 0.001 to 10 (by atomic ratio), and further teach, in the catalyst component (2), a ratio of copper to carrier of 0.001 to 50 (by weight ratio), a ratio of zinc to copper of 0.01 to 50 (by atomic ratio),and a ratio of chromium to copper of 0.01 to 50 (by atomic ratio).  See col. 4, line 51 to col. 5, line 20 of Arimitsu et al., which further teaches silica, alumina, and oxides of metals (e.g., zirconium oxide, or titanium oxide) as exemplary carriers (col. 4, lines 51-58).
By inverting the aforementioned ratios and employing the molecular weight of rhodium (102.9055), lithium (6.941), manganese (54.9380), copper (63.546), zinc (65.37), and chromium (51.996), the following molar ratios are obtained:
For Rh/Mn, the ratio of Mn to Rh is 0.001 to 10 or 0.005 to 3, so the ratio of Rh to Mn would be 1/0.001 to 1/10, or 1000 to 0.10, or 1/0.005 to 1/3, or 200 to 0.67.
 (1000 or 0.10) x 102.9055/54.9380 = 1873.12 or 0.1873 
(200 or 0.67) x 102.9055/54.9380 = 374.62 or 1.255 
(Rh/Mn of 1.255 reads on “molar ratio of Rh…relative to Mn…is in the range of from 0.1 to 10” in claim 22.)


(10,000 or 0.66) x 102.9055/6.941 = 148257.45 or 9.785 
(1000 or 0.5) x 102.9055/6.941 = 14,825 or 7.412

	For Cu/Cr, the ratio of Cr to Cu is 0.01 to 50 or 0.1 to 5, so the ratio of Cu/Cr is 1/0.01 to 1/50, or 100 to 0.02, or 10 (1/0.1) to 0.2 (1/5).
	(100 or 0.02) x 63.546/51.996 = 122.21 or 0.024 (broadly encompasses the molar ratio range recited in claim 27).
(10 or 0.2) x 63.546/51.996 = 12.221 or 0.244 (overlaps the molar ratio range recited in claim 27).

	For Cu/Zn, the ratio of Zn to Cu is 0.01 to 50, so the ratio of Cu/Zn is 1/0.01 or 1/50, or 100 to 0.02.  When the ratio of Zn to Cu is 0.1 to 5, the ratio of Cu/Zn is from 1/0.1 (10) to 1/5, or 0.2.
(100 or 0.02) x 63.546/65.37 = 97.20972 or 0.019
(10 or 0.2) x 63.546/65.37 = 9.92 or 0.194 (broadly encompasses and overlaps the molar ratio range recited in claim 27).

Regarding claims 26 and 30, it is considered that because Arimitsu et al. teach catalyst components (1) and (2) structurally reading upon that 
Regarding claim 31, it is considered that because Arimitsu et al. teach catalyst components (1) and (2) structurally reading upon that instantly claimed, as discussed above, the skilled artisan would have been motivated to determine through routine experimentation the optimal amounts of each of these catalyst components, and in turn, an optimal weight ratio of catalyst component (1) to catalyst component (2), necessary to optimize the production of ethanol with high selectivity by reaction of carbon monoxide with hydrogen (col. 2, lines 15-19).
Regarding claims 24 and 32, it is considered that because Arimitsu et al. teach a catalyst composition comprising catalyst components (1) and (2) structurally reading upon that instantly claimed, as discussed above, the skilled artisan would have reasonably expected the sum of the weight percentages of said catalyst components (1) and (2) to each be at least 99% or more, given that this reference does not teach or suggest the presence of additional components (e.g., additives, auxiliary components, etc.).
claims 33 and 34, Arimitsu et al. teach embodiments in which the aforementioned catalyst components (1) and (2) are placed in a reaction tube, wherein catalyst component (2) is placed as a layer therein first (“second catalyst bed zone”), followed by placing catalyst component (1) as a layer on catalyst component (2) (“first catalyst bed zone”; see col. 6, lines 30-42 of Arimitsu et al., as well as col. 3, lines 21-25).  
Regarding claim 35, Arimitsu et al. teach embodiments in which the ratio of the volume of catalyst component (1) to the volume of catalyst component (2) falls within the claimed range of from 0 to 100.  See Examples 20, 21, 29, and 30 of Arimitsu et al., wherein the volume of catalyst component (1) is 2 ml, and the volume of catalyst component (2) is also 2 ml, which results in a ratio of the volume of catalyst component (1) to the volume of catalyst component (2) of 2 ml/2ml, i.e., 1.
Regarding claims 36-38, Arimitsu et al. teach the employment of the aforementioned catalyst composition in the reaction of a material gas comprising hydrogen and carbon monoxide to manufacture “oxygen-containing compounds composed essentially of ethanol in high yield and with high selectivity” (col. 5, lines 42-48; col. 6, lines 3-12).  Arimitsu et al. further teach the feasibility in subjecting the catalyst components “to re-reduction under heating at atmospheric pressure in a stream of hydrogen-containing gas” prior to contact with a mixed gas consisting of hydrogen and carbon monoxide (col. 6, lines 42-52).
claims 39 and 40, Arimitsu et al. teach the preparation of the aforementioned catalyst composition and its catalyst components, wherein the catalyst components (1) and (2) can be prepared separately, followed by mixing the respective catalyst components (col. 3, lines 21-25).  For both catalyst components (1) and (2) the desired catalyst elements are dispersed on a separate carrier, wherein the components are prepared via techniques such as impregnation (col. 3, lines 26-37)  Exemplary techniques include dissolving compounds of the catalyst elements in a solvent, adding a carrier thereto for impregnation, removal of the solvent, drying of the resulting residue, and, if necessary, subjecting the dried residue to a treatment such as heating, gas treatment, or the like.  See col. 4, lines 4-24 and 30-35 of Arimitsu et al., the latter of which teaches the feasibility in subjecting the resultant catalyst component to reduction prior to use in reactions.
Arimitsu et al. does not teach or suggest the limitations of Applicants’ claim 21 regarding the first catalyst component comprising Rh, Mn, an alkali metal, and Fe, as recited in lines 2 and 3 therein.
While Arimitsu et al. teach the feasibility in the aforementioned catalyst composition containing an iron component, said iron component is not a part of the catalyst component (1) consisting of a rhodium component, a lithium component, and a component of at least one element selected from, inter alia, manganese.  
claim 22, this reference does not teach or suggest the limitations of this claim regarding the molar ratio of Rh to alkali metal (the molar ratios of Rh to lithium derived from the weight ratio of lithium to rhodium, as disclosed in Arimitsu et al., were outside the respectively claimed molar ratio range), or the molar ratio of Rh to Fe.
Regarding claims 21 and 22, Luo et al. teach a catalyst for the synthesis of C2-oxygenates by the hydrogenation of CO, to produce ethanol (paragraphs [0001] and [0004]), or of C2-oxygenates synthesis from syngas (paragraph [0002]).  The catalyst is composed of Rh-Mn-Fe-M1-M2/SiO2, where M1 can be Li or Na, while M2 can be Ru or Ir (Abstract).  The weight ratio of Mn/Rh is from 0.5-12, the weight ratio of M1/Rh is 0.01-1, and the weight ratio of Fe/Rh is 0.01-0.5 (Abstract; paragraph [0006]; claim 1).
By employing these weight ratios and the molecular weights of Li (6.941), Na (22.9898), Rh (102.9055), Mn (54.9380), and Fe (55.847), the molar ratios of (1) Rh/Mn, (2) Rh/Fe, and (3) Rh/M1 (Na, Li) can be determined.
If the weight ratio of Mn/Rh is 0.5-12, then the weight ratio of Rh/Mn is 1/0.5 to 1/12, or 2-0.083.
If the weight ratio of Fe/Rh is 0.01 to 0.5, then the weight ratio of Rh/Fe is 1/.0.01 to 1/0.5, or 100 to 2.
1 (Li or Na)/Rh is 0.01 to 1, then the weight ratio of Rh/M1 is 1/0.01 to 1/1, or 10 to 1.
For Rh/Mn, (2 to 0.083) x 102.9055/54.9380 = 3.746 to 0.1554 (which falls within the molar ratio of Rh/Mn of 0.1 to 10, as recited in claim 22).
For Rh/Fe, (100 to 2) x 102.9055/55.847 = 182.26 to 3.685 (the latter of which falls within the molar ratio of Rh/Fe of 0.1 to 10, as recited in claim 22).
For Rh/M1 (Na), 102.9055/22.9898 x (1 to 10) = 4.476 to 44.76 (the former of which falls within the molar ratio of Rh/M of 0.1 to 5, as recited in claim 22).
For Rh/M1 (Li), 102.9055/6.941 x (1 to 10) = 14.813 to 148.129 (does not read upon the molar ratio of Rh/M of 0.1 to 5, as recited in claim 22).
Motivated by these references’ common teachings regarding catalysts for the preparation of ethanol via hydrogenation of CO or from syngas/synthesis gas, said catalysts containing the same or similar components (Fe, Mn, Rh, alkali metal), as well as comprising common support materials (silica/SiO2), motivation to combine these references’ teachings is deemed proper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the catalyst composition of Arimitsu et al. by incorporating therein an iron component 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the catalyst composition of Arimitsu et al. by incorporating an iron component with the catalyst component (1) disclosed therein, as suggested by Luo et al. , because Luo et al. teach that that the presence of iron in a catalyst comprising rhodium, manganese, and an alkali metal results in a catalyst exhibiting increased catalyst activity and selectivity in the synthesis of ethanol, when compared to catalysts not containing iron.  See Examples 1-4 and Comparative Examples 3 and 5 in Table 1 of Luo et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon in this Office Action provide technological background in the art of catalysts for the conversion of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        April 28, 2021